DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A Fig. 1 and Sub-Species A1 Figs. 15-22 in the reply filed on 10 May 2022 is acknowledged.  The traversal is on the ground(s) that “the Examiner has failed to establish that a search of the entire application constitutes an undue burden”.  This is not found persuasive because the restriction requirement of 10 March 2022 presented search and/or examination burden reasons on page 4 of the requirement.  While not expressly identified in the restriction requirement, a search for a faceguard configured to connect to a chin piece of a lacrosse helmet (Species D) would require a search in A63B2102/14 and would diverge from a search for a faceguard configured for use with a hockey helmet comprising a chin strap (Species A), requiring a search in at least A63B2102/24.  Said divergent searches would include searching for differing faceguard lower portions (i.e. those portions adjacent to either the chin piece or the chin strap
The requirement is still deemed proper and is therefore made FINAL.
The election identified claims 1-3, 6-25, 29-30, 32, 34-35, 38-43, 49-50, 53, and 54 as reading on the elected species and subspecies. 
Claims 4-5, 44, and 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 May 2022.
Accordingly, the present action treats claims 1-3, 6-25, 29-30, 32, 34-35, 38-43, 49-50, 53, and 54 on the merits.

Response to Amendment
The preliminary amendment of 1 October 2020 is acknowledged.  A specification amendment is received and entered.  An amended claim set wherein claims  26-28, 31, 33, 36-37, 45-48, and 55-61 are canceled is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of splits of claim 25 in relation to elected species and subspecies A and A1 (i.e. in one or more of Figs. 1 and 15-22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 40 and 41 are objected to because of the following informalities:  

Claim 40 recites an apparent typographical error.  Claim 40 is understood to read:
40.	The faceguard of claim 39, wherein the retainer comprises a line of weakness configured to facilitate removal of the retainer from the faceguard.

Due to the language of the claim set, claim 41 is understood to depend on claim 40.
Accordingly, the claim is understood to read:
41.	The faceguard of claim 40, wherein the line of weakness…

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 11-13, 18, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Hiatt, US 3,189,918].
Regarding claim 1:
Hiatt teaches (Figs. 1-5):
A faceguard for a helmet, the faceguard comprising: 
- a mount (one of “fasteners 20”; col. 2 line 35; see annotated Fig. 1 – a below) configured to mount the faceguard to the helmet; 
- a fastener (one of “fasteners 32”; col. 3 line 3; see annotated Fig. 1 – a below) configured to fasten the faceguard to the helmet; and 
- a retainer (“band 24”; col. 2, line 64) retaining the fastener and the mount together before the faceguard is fastened to the helmet (i.e. when the visor is in a raised condition as configured in Fig. 5 and therefore before the faceguard is lowered and fastened as configured in Fig. 2).

    PNG
    media_image1.png
    552
    959
    media_image1.png
    Greyscale



Regarding claim 7:
Hiatt teaches the faceguard of claim 1, as set forth above.
Hiatt further teaches wherein: the mount is a first mount; the fastener is a first fastener; the faceguard comprises a second mount (another of “fasteners 20”; col. 2 line 35; see annotated Fig. 1 – b below) configured to mount the faceguard to the helmet; the faceguard comprises a second fastener (one of “fasteners 32”; col. 3 line 3; see annotated Fig. 1 – b below) configured to fasten the faceguard to the helmet; and the retainer retains the first fastener and the first mount together before the faceguard is fastened to the helmet and retains the second fastener and the second mount together before the faceguard is fastened to the helmet (i.e. when the visor is in a raised condition as configured in Fig. 5 and therefore before the faceguard is lowered and fastened as configured in Fig. 2).

    PNG
    media_image2.png
    589
    999
    media_image2.png
    Greyscale




Regarding claim 8:
Hiatt teaches the faceguard of claim 1, as set forth above.
Hiatt further teaches wherein: the fastener is a first fastener; the faceguard comprises a second fastener (see above addressing of claim 7) configured to fasten the faceguard to the helmet; and the retainer retains the first fastener, the second fastener, and the mount together before the faceguard is fastened to the helmet (i.e. when the visor is in a raised condition as configured in Fig. 5 and therefore before the faceguard is lowered and fastened as configured in Fig. 2).


Regarding claim 11:
Hiatt teaches the faceguard of claim 1, as set forth above.
Hiatt further teaches wherein the mount is configured to be located in a front portion (see annotated Fig. 1 – c below) of the helmet.

    PNG
    media_image3.png
    556
    959
    media_image3.png
    Greyscale


Regarding claim 12:
Hiatt teaches the faceguard of claim 1, as set forth above.
Hiatt further teaches wherein the mount is configured to be located in a lateral portion (see annotated Fig. 1 – d below) of the helmet.

    PNG
    media_image4.png
    556
    959
    media_image4.png
    Greyscale



Regarding claim 13:
Hiatt teaches the faceguard of claim 7, as set forth above.
Hiatt further teaches wherein the first mount and the second mount are configured to be located in a front portion of the helmet (refer to above addressing of claim 11 above, wherein the first and second mounts are in the front portion identified in addressing claim 11 above in annotated Fig. 1 -c).
 

Regarding claim 18:
Hiatt teaches the faceguard of claim 1, as set forth above.
Hiatt further teaches wherein the retainer screwlessly retains the fastener.
(Hiatt teaches retainer 24 is “including” fastener 32 (col. 2 line 71); the inclusion thereof is screwless to the extent that Hiatt does not disclose any screws or screwing)


Regarding claim 54:
Hiatt teaches (Figs. 1-5):
A faceguard for a helmet, the faceguard comprising: 
- a mount (see above treatment of claim 1) configured to mount the faceguard to the helmet; 
- a fastener (see above treatment of claim 1) configured to fasten the faceguard to the helmet; and 
- a retainer (see above treatment of claim 1)retaining the fastener and the mount together before the faceguard is fastened to the helmet (see above treatment of claim 1),
- the retainer screwlessly retaining the fastener (see above treatment of claim 18)

Claims 1-3, 6, 9-12, 14-17, 19-20, 22, 29, 32, 34, 38-39, 49-50, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Correale, US 4,363,140].
Regarding claim 1:
Correale teaches (Figs. 1-3 and 5):
A faceguard for a helmet, the faceguard comprising: 
- a mount (the combined elements 5, 6, and 8 of a lateral side of the helmet (i.e. “outer leaf 5”, “inner leaf 6”, and “protective cover 8”; col. 3 lines 53-60 of the attachment 4 drawn in Fig. 1) configured to mount the faceguard to the helmet; 
- a fastener (one of “bolt 9”; col. 3 line 64 (i.e. that of the attachment 4 drawn in Fig. 1)) configured to fasten the faceguard to the helmet; and 
- a retainer (“Element 11”; col. 3 line 60 (i.e. that of the attachment 4 drawn in Fig. 1)) retaining the fastener and the mount together before the faceguard is fastened to the helmet 
(Insofar as the faceguard can be removed from the helmet and subsequently re-fastened, the disclosed configurations of the faceguard of Correale are configurations before the faceguard is fastened to the helmet (faceguard is “removeably attached”; col. 3 line 1; see also “insertion or removal”; col. 3 line 21 as well as “inserting or removing”; col. 3 line 41)).

	Regarding claim 2:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the mount comprises a clip (“spring steel clip”; col. 3 line 52; see also col. 3 lines 5-6: “clip having an outer leaf 5 and an inner…leaf 6”).

Regarding claim 3:
Correale teaches the faceguard of claim 2, as set forth above.
Correale further teaches the clip is a J-clip.
(The elements 5 and 6 of the clip form a J shape, as is shown in Fig. 5)

Regarding claim 6:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the mount comprises an opening to receive the fastener.
(Cover 8 of the mount comprises an opening so configured, as shown in Fig. 5)
	Regarding claim 9:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein: the mount is a first mount; the fastener is a first fastener; the retainer is a first retainer; the faceguard comprises a second mount configured to mount the faceguard to the helmet; the faceguard comprises a second fastener configured to fasten the faceguard to the helmet; and the second retainer retains the second fastener and the second mount together before the faceguard is fastened to the helmet.
(In above addressing of claim 1, the mount, fastener, and retainer of the side attachment 4 drawn in Fig. 1 are identified.  Correale further teaches there are two “side attachments 4”; col. 3 line 2; see also Fig. 2.; see also col. 2 lines 18 “each side of the helmet”  In applying art to claim 9, the second mount, second fastener, and second retainer are those of the second side attachment 4, and they are configured in the same manner as the first side attachment 4.)

Regarding claim 10:
Correale teaches the faceguard of claim 9, as set forth above.
Correale further teaches comprising a third mount (the combined elements 5, 6, and 8 of one of the forehead attachments 3; i.e. “outer leaf 5”, “inner…leaf 6” and Element 8”; col. 3 lines 5-22) configured to mount the faceguard to the helmet, a third fastener (“bolt 9”; col. 3 line 31) configured to fasten the faceguard to the helmet, and a third retainer (“Element 7”; col. 3 line 13) retaining the third fastener and the third mount together before the faceguard is fastened to the helmet.



Regarding claim 11:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the mount is configured to be located in a front portion (see annotated Fig. 1 – a below) of the helmet.

    PNG
    media_image5.png
    669
    531
    media_image5.png
    Greyscale


Regarding claim 12:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the mount is configured to be located in a lateral portion (see annotated Fig. 2 – a below) of the helmet.

    PNG
    media_image6.png
    441
    648
    media_image6.png
    Greyscale


Regarding claim 14:
Correale teaches the faceguard of claim 9, as set forth above.
Correale further teaches wherein the first mount and the second mount are configured to be located in a front portion of the helmet.
(The front portion identified above in treatment of claim 11 comprises the first and second mount).

	Regarding claim 15:
Correale teaches the faceguard of claim 9, as set forth above.
Correale further teaches wherein the first mount is configured to be located in a first lateral portion (see annotated Fig. 2 – b below) of the helmet and the second mount is configured to be located in a second lateral portion (see annotated Fig. 2 – b below) of the helmet opposite to the first lateral portion of the helmet.

    PNG
    media_image7.png
    441
    939
    media_image7.png
    Greyscale


Regarding claim 16:
Correale teaches the faceguard of claim 9, as set forth above.
Correale further teaches wherein the first mount is configured to be located in a front portion of the helmet and the second mount is configured to be located in a lateral portion of the helmet.
(The front portion identified in above treatment of claim 11 comprises the first mount.  The second lateral portion identified in above treatment of claim 15 comprises the second mount.)

	Regarding claim 17:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the fastener is pushed through the retainer such that the retainer retains the fastener.
(Insofar as Correale teaches “fastener assembly is connected to the helmet with bolt 9 and…nut 10” (col. 3 line 63-65), the fastener is pushed through the retainer 11 such that the retainer retains the fastener; see also Fig. 5).

Regarding claim 19:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the retainer comprises an opening to receive the fastener.
(The opening of the retainer 11 through which the fastener 9 is received is shown in Fig. 5.)

Regarding claim 20:
Correale teaches the faceguard of claim 19, as set forth above.
Correale further teaches wherein the fastener is pushed through the opening of the retainer such that the retainer retains the fastener.
(Insofar as Correale teaches “fastener assembly is connected to the helmet with bolt 9 and…nut 10” (col. 3 line 63-65), the fastener is pushed through the retainer 11 such that the retainer retains the fastener; see also Fig. 5).

Regarding claim 22:
Correale teaches the faceguard of claim 19, as set forth above.
Correale further teaches wherein the opening of the retainer is threadless.
(Correale teaches securement via fastener 9 and nut 10; the opening of Correale does not require a thread, nor is one mentioned in reference to retainer 11 (nor retainer 7).)

Regarding claim 29:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the retainer is planar.
(retainer 11 is a “cover positioned between the fastener and the helmet to provide cover for the end portions of the spring clip”; col. 3 lines 60-63, and a substantial portion thereof is co-planar with the surface of the helmet 1 as drawn in Fig. 5.)

	Regarding claim 32:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the retainer comprises polymeric material.
(Retainer “11 is…plastic”; col. 3 line 60)

Regarding claim 34:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein a thickness of the retainer (see annotated Fig. 5 – a below) is less than a length of the fastener (see annotated Fig. 5 – a below).

    PNG
    media_image8.png
    594
    627
    media_image8.png
    Greyscale


Regarding claim 38:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the retainer is permanent on the faceguard.
(when the faceguard is secured to the helmet via attachments 4, the retainer is permanent on the face guard insofar as “grid type face guard 2 firmly…attached to the helmet by means of…side attachments 4” (col. 2 line 69-col. 3 line 2); accordingly, the retainer is permanent on the faceguard when element 2 is secured to element 4, and in the absence of any separating forces therebetween.

Regarding claim 39:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the retainer is removable from the faceguard.
(“grid type face guard 2 removeably attached to the helmet by means of…side attachments 4” (col. 2 line 69-col. 3 line 2)

Regarding claim 49:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the fastener is threaded.
(fastener 9 is a bolt; “assembly is connected to the helmet with bolt 9 and counter sunk nut 10”; col. 3 lines 63-64)

Regarding claim 50:
Correale teaches the faceguard of claim 1, as set forth above.
Correale further teaches wherein the fastener is a screw.
(fastener 9 is a “bolt”; “assembly is connected to the helmet with bolt 9 and counter sunk nut 10”; col. 3 lines 63-64; within the context of Correale, Correale teaches the bolt 9 is a screw)

Regarding claim 53:
Correale teaches:
A faceguard for a helmet, the faceguard comprising: 
- a mount (the combined elements 5, 6, and 8 of a lateral side of the helmet (i.e. “outer leaf 5”, “inner leaf 6”, and “protective cover 8”; col. 3 lines 53-60 of the attachment 4 drawn in Fig. 1) configured to mount the faceguard to the helmet; 
- a fastener (one of “bolt 9”; col. 3 line 64 (i.e. that of the attachment 4 drawn in Fig. 1)) configured to fasten the faceguard to the helmet; and 
- a retainer (“Element 11”; col. 3 line 60 (i.e. that of the attachment 4 drawn in Fig. 1)) retaining the fastener and the mount together before the faceguard is fastened to the helmet, the fastener being pushed through the retainer such that the retainer retains the fastener.
(Insofar as Correale teaches “fastener assembly is connected to the helmet with bolt 9 and…nut 10” (col. 3 line 63-65), the fastener is pushed through the retainer 11 such that the retainer retains the fastener; see also Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over [Correale, US 4,363,140] in view of [Lautenschlager, US 5,570,982].
Correale teaches the faceguard of claim 19, as set forth above.
Insofar as Correale teaches cooperation of fastener 9 and nut 10 (col. 3 line 63-65), Correale teaches the fastener comprises a thread and an outer diameter of the thread of the fastener.
Correale further teaches an opening (see above treatment of claim 19) of the retainer and a diameter thereof.
	Correale does not expressly teach a diameter of the opening of the retainer is less than an outer diameter of the thread of the fastener.
	However, Lautenschlager teaches (Fig. 5) a diameter of an opening (“inside diameter D”; col. 4 line 27) of a retainer 10 is less than an outer diameter (“outside diameter d1”; col. 4 line 28) of a thread of a fastener 14.  (“D…is…smaller than…d1”; col. 4 lines 27-28).  Lautenschlager further teaches the fastener and retainer are appropriate for preinstallation of the fastener within the retainer prior to placing the retainer in its intended mounting position on the underlying structure to which the fastener is to be secured: “permit secure preinstallation of…screws” (col. 2 line 5); see also col. 1 lines 19-24: “preinstall the screws on the hardware part, so that when the latter is mounted…the hardware part needs only to be placed at the intended mounting position with its preinstalled screws aligned with the holes predrilled in the” underlying structure.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the faceguard of Correale such that its retainer’s opening is threaded, as in Lautenschlager, and that a diameter of its opening is less than an outer diameter of the thread of the fastener, as also in Lautenschlager, in order to create an improved faceguard, one which permits secure preinstallation of the fastener, retainer, and assembly 4 together prior to placing the assembly 4 on the surface of the helmet, as suggested by Lautenschlager (col. 2 line 5; col. 1 lines 19-24).

Claims 23-25 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over [Correale, US 4,363,140] in view of [Curtis, US 3,260,989].
Regarding claim 23:
Correale teaches the faceguard of claim 19, as set forth above.
Correale does not expressly teach wherein the retainer comprises a split contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer.

However, Curtis teaches (Fig. 4) a retainer (“U-shaped…strip 24”; col. 2 lines 28-29) wherein the retainer comprises a split (“slot 29”; col. 2 line 64) contiguous to an opening of the retainer to facilitate pushing of the fastener into the opening of the retainer (“slot 29…increase the flexibility of…prongs”; col. 2 line 64-65; “prongs 25…spring apart to allow seating of the…member 24” (col. 2 lines 57-59)).

Although not required by claim 23, Curtis further teaches the split of the retainer is a slit because the slot 29 is a slit.  Refer to below addressing of claim 24 regarding the slit.

Although not required by claim 23, Curtis further teaches wherein the retainer comprises a plurality of splits (the first split being the slot 29 as discussed above and a second split, the one defined by the prongs 25) contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer.  Refer to below addressing of claim 25 regarding this limitation.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the retainer of Correale such that it comprises a first split, wherein said first split is a slit as in Curtis, and a second split, as in Curtis, wherein the plurality of splits are contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer in order to yield the predictable result of having a retainer which can be readily removed and replaced without complete disassembly of the fastener 9 and nut 10 of the modified faceguard.

Regarding claim 24:
Correale in view of Curtis teach the faceguard of claim 23, as set forth above.
The modified Correale further teaches wherein the split of the retainer is a slit because the modification applied to claim 23, above, teaches this limitation.  Refer to above treatment of claim 23.


Regarding claim 25:
Correale teaches the faceguard of claim 19, as set forth above.  Correale does not expressly teach wherein the retainer comprises a plurality of splits contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer.
However, Curtis teaches a modification (see above addressing of claim 23) wherein the retainer comprises a plurality of splits contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer.
Accordingly, Correale in view of Curtis as applied to claim 23 teach a faceguard meeting claim limitations.

Regarding claim 40:
Correale teaches the faceguard of claim 39, as set forth above.  Correale does not expressly teach wherein the retainer comprises a line of weakness configured to facilitate removable of the retainer from the faceguard.
However, Curtis teaches a line of weakness (“parallel walled entry area 28” of prongs 25; col. 2 line 57) configured to facilitate insertion of a fastener into the retainer (“slot 29…increase the flexibility of…prongs”; col. 2 line 64-65; “prongs 25…spring apart to allow seating of the…member 24 on the screw neck” (col. 2 lines 57-59)).  Although Curtis does not expressly refer to the capability of separation of fastener and retainer via the prongs comprising the walled entry area, one of ordinary skill would look to the function of the prongs and the seating of 24 on the screw neck and recognize the capability of the structure to perform removal of the retainer from the fastener as well.

Although not required by claim 40, Curtis further teaches the line of weakness comprises a split extending to a periphery of the retainer (the walled entry area 28 is a split in the retainer structure, and it extends from the opening of the retainer to its periphery as shown in Fig. 4).  Refer to below addressing of claim 41 regarding the split.

Although not required by claim 40, Curtis further teaches the retainer comprises a split (“slot 29”; col. 2 line 64) contiguous to an opening of the retainer to facilitate pushing of the fastener into the opening of the retainer (“slot 29…increase the flexibility of…prongs”; col. 2 line 64-65; “prongs 25…spring apart to allow seating of the…member 24” (col. 2 lines 57-59)); and the line of weakness of the retainer is wider than the split of the retainer (see Fig. 4).  Refer to below addressing of claim 42 regarding these limitations.

Although not required by claim 40, Curtis further teaches wherein  the split of the retainer is a fastener- insertion-facilitating split (“slot 29…increase the flexibility of…prongs”; col. 2 line 64-65; “prongs 25…spring apart to allow seating of the…member 24” (col. 2 lines 57-59)) spaced from a periphery of the retainer (refer to Fig. 4); and the line of weakness of the retainer comprises a retainer-removal-facilitating split extending to a periphery of the retainer.  Although Curtis does not expressly refer to the capability of separation of fastener and retainer via the prongs comprising the walled entry area, one of ordinary skill would look to the function of the prongs and the seating of 24 on the screw neck and recognize the capability of the structure to perform removal of the retainer from the fastener as well.  Refer to below addressing of claim 43 regarding these limitations.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the faceguard of Correale such that its retainer comprises a line of weakness configured to facilitate removal of the retainer from the faceguard via separation from the fastener (in the same manner that the line of weakness of Curtis is configured to facilitate removal of the retainer from the fastener), wherein the line of weakness comprises a split extending to a periphery of the retainer, as in Curtis, wherein the retainer comprises a split contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer; and the line of weakness of the retainer is wider than the split of the retainer, as in Curtis, wherein: the split of the retainer is a fastener- insertion-facilitating split spaced from a periphery of the retainer; and the line of weakness of the retainer comprises a retainer-removal-facilitating split extending to a periphery of the retainer, as in Curtis, in order to yield the predictable result of having a retainer which can be readily removed and replaced without complete disassembly of the fastener 9 and nut 10 of the modified faceguard.

Regarding claim 41:
Correale in view of Curtis teaches the faceguard of claim 40, as set forth above.  
The modified Correale further teaches wherein the line of weakness of the faceguard comprises a split extending to a periphery of the retainer because the modification applied to claim 40, above, teaches this limitation.  Refer to above treatment of claim 40.

Regarding claim 42:
Correale in view of Curtis teaches the faceguard of claim 40, as set forth above.  
Correale further teaches the retainer comprises an opening to receive the fastener (refer to above treatment of claim 19).
The modified Correale further teaches the retainer comprises a split contiguous to the opening of the retainer to facilitate pushing of the fastener into the opening of the retainer; and the line of weakness of the retainer is wider than the split of the retainer because the modification applied to claim 40, above, teaches this limitation.  Refer to above treatment of claim 40.

Regarding claim 43:
Correale in view of Curtis teaches the faceguard of claim 42, as set forth above.  
The modified Correale further teaches wherein: the split of the retainer is a fastener- insertion-facilitating split spaced from a periphery of the retainer; and the line of weakness of the retainer comprises a retainer-removal-facilitating split extending to a periphery of the retainer because the modification applied to claim 40, above, teaches this limitation.  Refer to above treatment of claim 40.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over [Correale, US 4,363,140].
Correale teaches the faceguard of claim 1, as set forth above.
Correale does not expressly teach wherein the retainer is a plate.

	However, in further view of Correale:
Retainer 11 is a “cover positioned between the fastener and the helmet to provide cover for the end portions of the spring clip”; col. 3 lines 60-63, and a substantial portion thereof is co-planar with the surface of the helmet 1 as drawn in Fig. 5.  Correale further teaches the retainer 11 is “another plastic protector” (col. 3 lines 60-61), which appears to be a reference to “Plastic protective cover 8”, which is “similar to that shown in Fig. 3” (col. 3 line 58-59).  Correale further teaches the cover 8 of Fig. 3 is a “strip of plastic of a width sufficient to cover the…clip as a safety feature to avoid injuries from contact with the…edges of the clip” (col. 3 lines 23-25).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the faceguard of Correale such that its retainer 11 is a plate (i.e. a strip of plastic with a width), as in retainer 8 of Fig. 3 of Correale, in order to arrive at a retainer that is capable of covering the clip as a safety feature, as taught by Correale (col. 3 lines 23-25).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over [Correale, US 4,363,140] in view of [Warmouth, US2017/0120134].
Correale teaches the faceguard of claim 1, as set forth above.
Correale does not expressly teach wherein a thickness of the retainer is no more than 1.5 mm.
However, Warmouth teaches a material appropriate for sporting helmets is (paragraph 132) “layer 290…a thin sheet of durable, smooth, substantially non-porous material…have a thickness of…approximately 0.025 inches”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the faceguard of Correale such that its retainer is the material of Warmouth, which has a thickness of no more than 1.5 inches, in order to arrive at a suitably durable retainer appropriate for use in a helmet application, as taught by Warmouth (paragraph 132).  One would be motivated to adopt a durable material for the faceguard of Correale insofar as Correale teaches the purpose of retainer 11 is a “protective” element (“plastic protective cover positioned between the fastener and the helmet to provide cover for the end portions of the spring clip”; col. 3 lines 60-63)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
[Shih, US 2015/0201695] teaches a fastener assembly for a faceguard.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732